This opinion is subject to administrative correction before final disposition.




                                Before
                   GASTON, ATTANASIO, and MYERS
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Thomas J. FLIEHMAN, Jr.
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202100320

                        _________________________

                        Decided: 24 February 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                      Kyle G. Phillips (arraignment)
                        Nicholas S. Henry (trial)

 Sentence adjudged 9 August 2021 by a general court-martial convened
 at Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for 14 months, forfeiture of all pay and allow-
 ances, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Matthew A. Kozyra, JAGC, USN
                United States v. Fliehman, NMCCA No. 202100320
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2